Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
metal terminal to which ends of the wires or fibers are fixed and remain between the welded components after the welding procedure”(emphasis added).  As described with reference to Figure 4, the metal terminals 37, 38 are NOT disposed between the welded components, rather the wires or fibers are between the welded components. Paragraphs [0100] and [0101} also make no mention of the terminals being disposed between the welded components at any time in the procedure. There is no description of the metal terminals being between the welded components in the original disclosure. Additionally, while there is no disclosure of the metal terminals “remaining” after the welding operation. This language may be supported only from the position that the terminals “remain” in place immediately after welding is performed and are then removed from the welded assembly. However, under no circumstances does applicant have support to infer of suggest that the metal terminals become part of the finished assembly.
Claim 7 has the language “wherein the metal terminals remain between the welded components after the welding procedure” (emphasis added). As described with reference to Figure 4, the metal terminals 37, 38 are NOT disposed between the welded components, rather the wires or fibers are between the 
In claim 13, the language “leaving the heating element, including the metal terminals, between the welded components after the welding step to form a reinforcement therein to enhance a strength of a welded bond” (emphasis added). There is no original disclosure of leaving the metal terminals between the welded components after the welding step. The disclosure of the metal terminals 37 and 38 which are fixed to the ends of the fibers or wires in Figure 4 are never described as being retained in place wherein the metal terminals act as a reinforcement to enhance the strength of the welded bond (noting that the metal terminals are not disposed between the welded components so it cannot contribute to increasing the bond strength). 
For purposes of examination, herein over prior art, applicant is advised that the component of the heating element which is between the welded components and that remains in place to provide additional reinforcement and bond strength are the wires or fibers which are disposed between the welded components and remain in place after the welding procedure. The metal terminals may be disposed in place after welding (applicant doesn’t describe that they remain in place and likewise never recites that they become a permanent part of the finished welded assembly, they are provided for the electrodes during the welding operation to make electrical contact with the fibers and are not described as enhancing the bond strength). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 11, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, lines 23-24, the language “one or more contact pressure elements” (emphasis added) appears and then on lines 25-26 the language “the contact pressure elements comprise contact pressure rollers” (emphasis added) appears. The language appears to be an assumption to plural contact pressure rollers where the contact pressure element was “one or more” of the same (a single element). It is suggested that the language of lines 25-26 of claim 7 be changed to “the one or more contact pressure elements comprise contact pressure rollers”. Note that for purposes of rejection under prior art it was assumed claim 7 was inclusive of a single contact pressure roller in the operation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zammar et al (the article entitled “Intelligent Thermal Control of Resistance Welding of Fiberglass Laminated for Automated Manufacturing”) in view of Dan et al (US 5643390) and optionally further taken with EP 3178635 for the same reasons as expressed in paragraph 3 of the Office action dated August 9, 2021 with the following added only in direct response to the amendment of November 8, 2021.
Zammar et al clearly taught the use of metal terminals (the copper blocks on which the electrodes make contact and to which the stainless steel mesh is fixed) on the ends of the heating element. The copper blocks are not removed immediately during the welding operation and therefore are in place immediately after the welding operation. while the blocks are not between the welded layers, the heating element is and it remains in place subsequent to the welding operation. Zammar therefore teaches that the copper blacks remain in place after the welding operation (at least temporarily) and that the heating element becomes part of the final weld joint as claimed (and supported by the application). Applicant is referred to the previous Office action for a complete discussion of the rejection.
Claims 7, 8, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 7 further taken with Shi et al (the article entitled “Continuous Resistance Welding of Thermoplastic Composites: Modeling of Heat Generation and Heat Transfer”) for the same reasons as expressed in paragraph 4 of the Office action dated August 9, 2021.

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.
The applicant essentially argues that the terminals of Figure 4 (37, 38) remain in place after the welding and are disposed between the welded components. What is disposed between the welded components and what remains in place after the welding operation is the fiber or wire which adds to strengthen and reinforce the weld formed. The reference to Zammar clearly taught this arrangement and additionally the reference taught that the copper blocks remained in place after the welding (at least immediately after) and this satisfies the claim as presented. Additionally, the heating element (the stainless steel mesh) remained in place between the welded components in Zammar. 
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746